Citation Nr: 1002088	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-31 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, to 
include as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, type II.

4.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1974, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in July 2008 at the Nashville RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  

The issues of entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, to include as secondary to service-connected 
diabetes mellitus, type II, and entitlement to service 
connection for erectile dysfunction, to include as secondary 
to service-connected diabetes mellitus, type II, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The service medical records do not show any diagnosis of 
any hypertension or cardiovascular condition during service 
nor does the other evidence of record show a diagnosis of any 
cardiovascular condition within the first year after 
separation from service.

3.  The service medical records reveal a diagnosis of 
pseudofolliculitis barbae in service.  However, there is no 
diagnosis of any skin rash in service or any evidence of any 
skin condition upon separation from service including within 
the first year after the Veteran left the Republic of 
Vietnam.

4.  There is no competent medical evidence of a diagnosis of 
chloracne, porphyria cutanea tarda, cutaneous lymphomas, 
tinea pedis, tinea corporis, tinea versicolor, 
dermatofibromas, skin cancer, seborrheic dermatitis, 
seborrheic keratosis, or actinic keratosis.

5.  There is no competent medical evidence of record linking 
any current skin condition or hypertension to the Veteran's 
active service or any exposure to herbicides during service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2009).

2.  A skin rash was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The letter also informed the appellant 
of the general rating criteria and effective date provisions 
that are pertinent to the appellant's claim.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Baptist Memorial Hospital, St. Francis Hospital, 
Diversified Healthcare, and Drs. W.F. and S.C.  The appellant 
was afforded a VA medical examination in July 2007.  The 
Board notes that in the Veteran's initial claim of 
entitlement to service connection for skin rash, the Veteran 
noted that he had been treated by a private dermatologist, 
Dr. C.S., in Memphis, Tennessee for a skin condition.  
However, although the Veteran was provided with the 
appropriate forms to authorize VA to obtain private treatment 
records on his behalf, the Veteran did not provide 
authorization for VA to obtain these particular   records.  
As such, the Board finds that all necessary actions have been 
taken to obtain and associate with the claims folder all 
adequately identified and authorized treatment records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  If a chronic disorder such as 
cardiovascular-renal disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).  Generalized 
skin rashes, sebaceous cysts, and furuncles are not among 
those conditions for which the presumption of service 
connection is available.

However, even if a Veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Hypertension

The Veteran seeks entitlement to service connection for 
hypertension.  The Veteran contends that his current 
hypertension condition is due to or permanently aggravated by 
his service-connected diabetes mellitus.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hypertension.  
Upon examination at separation from service in May 1974 the 
Veteran was not noted to have any cardiac or vascular 
condition.

The Veteran's post service treatment notes reveal that in 
April 2003 the Veteran was noted to have a history of high 
blood pressure.  After physical examination, the Veteran was 
diagnosed with hypertension.  However, no opinion regarding 
the etiology of the Veteran's condition was offered.  The 
Board notes that the Veteran has been consistently diagnosed 
with and treated for high blood pressure since April 2003.

In July 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The examiner noted that the onset 
of the Veteran's hypertension was in 1985 and that the 
Veteran had been continuously treated for hypertension since 
that point.  After examination, the Veteran was diagnosed 
with hypertension.  The examiner rendered the opinion that 
the Veteran's hypertension was not worsened or increased by 
the Veteran's diabetes mellitus condition.

The Board finds that entitlement to service connection for 
hypertension is not warranted.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any hypertension, and upon examination at 
separation from service in May 1974 the Veteran was not noted 
to have any cardiovascular or hypertension condition.  The 
Veteran is currently diagnosed with hypertension and has been 
diagnosed with hypertension since 1985, at the earliest.  As 
such, there is no evidence that the Veteran's hypertension 
manifested to a compensable level within one year after 
separation from service.  The Veteran's post service 
treatment records do not reveal any indication that the 
Veteran's hypertension condition may be related to his active 
service and do not provide any evidence that the Veteran's 
hypertension is due to or permanently aggravated by the 
Veteran's service-connected diabetes mellitus.  After 
examination in July 2007 the examiner rendered the opinion 
that the Veteran's hypertension was not due to or permanently 
aggravated by the Veteran's hypertension.  The Board 
acknowledges that the Veteran has submitted information from 
the Merck Manual regarding hypertension.  This information 
has been reviewed but it is too general in nature to provide, 
alone, the necessary evidence to show that the Veteran has 
hypertension due to diabetes mellitus or that the Veteran's 
hypertension is permanently aggravated by the Veteran's 
diabetes mellitus.  See Sacks v. West, 11 Vet. App. 314, 316-
17 (1998).  The medical treatise, textbook, or article must 
provide more than speculative, generic statements not 
relevant to the Veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  The documents in the current case do not address the 
facts of the Veteran's specific case.  As such, entitlement 
to service connection for hypertension, to include as 
secondary to diabetes mellitus, type II, is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hypertension, to include as secondary to diabetes 
mellitus, type II, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Skin Rash

The Veteran seeks entitlement to service connection for a 
skin rash condition.  The Veteran contends this his current 
skin condition is due to his active service, including 
exposure to herbicides in service.

Upon examination at entrance to active service in February 
1971 the Veteran was not noted to have any dermatological 
conditions.  The Veteran's service treatment records reveal 
that the Veteran was treated for pseudofolliculitis barbae in 
service.  In a service treatment note, dated in November 
1972, the Veteran complained of skin blisters when he shaved.  
The Veteran further indicated that using magic shave and 
Fastex cake have not improved the condition.  The Veteran was 
diagnosed with pseudofolliculitis barbae.  In a treatment 
note, dated in January 1973, the Veteran was noted to be 
treated at the dermatology clinic.  The Veteran was reported 
to have a smooth face and that the prescribed treatment was 
obtaining a good result.  In notes, dated in November 1972 
and January 1973, the Veteran was placed on a profile for 
pseudofolliculitis barbae.  Upon examination at separation 
from active service in May 1974 the Veteran was not noted to 
have any dermatological conditions.

The Veteran's post service treatment records reveal that the 
Veteran reported during an Agent Orange examination, dated in 
February 2006, that he experienced a rash on his face since 
his return from Vietnam.  Upon physical examination the 
Veteran was not diagnosed with chloracne, porphyria cutanea 
tarda, cutaneous lymphomas, tinea pedis, tinea corporis, 
tinea versicolor, dermatofibromas, skin cancer, seborrheic 
dermatitis, seborrheic keratosis, or actinic keratosis.  The 
Veteran was noted to have lentigines.

In a private treatment note dated in March 2006, the Veteran 
was diagnosed with eczema and prescribed Westcort cream.

The Board finds that entitlement to service connection for 
skin rash is not warranted.  The Veteran service treatment 
records reveal that the Veteran was treated for a 
pseudofolliculitis barbae in service.  However, the Veteran's 
service treatment records do not reveal that the Veteran was 
treated for any skin rash in service and upon examination at 
separation from service the Veteran was not noted to have any 
dermatological conditions.  The Board acknowledges that the 
Veteran indicates that he has been treated by a private 
dermatologist for skin rash since 1988.  However, there is 
not indication in the Veteran's medical records that the 
Veteran complained of or was treated for any skin condition 
after service until February 2006, more than 30 years after 
separation from service.  The Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  This is significant evidence 
against the claim.  Upon examination in February 2006, the 
Veteran reported that he had a skin rash after service; 
however, physical examination did not reveal chloracne, 
porphyria cutanea tarda, cutaneous lymphomas, tinea pedis, 
tinea corporis, tinea versicolor, dermatofibromas, skin 
cancer, seborrheic dermatitis, seborrheic keratosis, or 
actinic keratosis.  In a private treatment note, dated in 
March 2006, the Veteran was prescribed a cortical steroid 
cream to treat eczema.  However, there is no indication in 
the Veteran's post service treatment records that any skin 
condition is related to the Veteran's active service or to 
any exposure to herbicides in service.  The Veteran's 
discharge record (DD 214) reveals that the Veteran served in 
the Republic of Vietnam.  However, the Veteran's post service 
treatment records do not reveal that the Veteran has ever 
been diagnosed with chloracne, or porphyria cutanea tarda.  
As such, the Veteran does not have a skin condition that is 
presumptively due to exposure to herbicides.  As there is no 
evidence associating any current skin condition with the 
Veteran's active service or any exposure to herbicides in 
service, entitlement to service connection for skin rash must 
be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for skin rash, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II, is denied.

Entitlement to service connection for skin rash is denied.


REMAND

The Veteran claims entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, to include as secondary to service-connected 
diabetes mellitus, type II, and entitlement to service 
connection for erectile dysfunction, to include as secondary 
to service-connected diabetes mellitus, type II.  The Veteran 
contends that his service connected diabetes mellitus caused 
or permanently aggravated the Veteran's conditions.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

In July 2007 the Veteran was afforded a VA C&P examination.  
The examiner noted that the Veteran's medical history and 
records revealed that the Veteran had symptoms of peripheral 
neuropathy related to diabetes in his hands and feet.  The 
examiner further noted that the Veteran's medical history and 
records revealed that the Veteran had the genitourinary 
condition of erectile dysfunction related to diabetes.  After 
examination, the examiner diagnosed the Veteran with both 
bilateral upper and lower peripheral neuropathy and erectile 
dysfunction.  However, the examiner rendered the opposite 
opinion that the Veteran's conditions were less likely than 
not related to or permanently aggravated by the Veteran's 
diabetes mellitus.  The examiner also did not render an 
opinion regarding whether the conditions were directly 
related to the Veteran's active service.

Due to the apparent internal inconsistency in the examiner's 
examination report the claims must be remanded for the 
examiner to provide an addendum clarifying whether the 
Veteran's conditions are at least as likely as not due to or 
permanently aggravated by the Veteran's service-connected 
diabetes mellitus.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiner did 
not render an opinion regarding whether the conditions were 
directly related to the Veteran's active service, the Board 
has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims folder to 
the physician who prepared the July 2007 
VA examination report, and request that 
the physician prepare an addendum to the 
report rendering an opinion clarifying 
whether the Veteran's current bilateral 
upper and lower extremity peripheral 
neuropathy and/or erectile dysfunction 
are proximately due to or permanently 
aggravated by the Veteran's diabetes 
mellitus, and render an opinion regarding 
whether these conditions are directly 
related to the Veteran's active service.  
The examiner should comment upon the 
apparent inconsistency in the July 2007 
VA examination report.

If the physician who prepared the July 
2007 VA examination report is no longer 
employed by the VA or is unavailable, the 
file should then be forwarded to another 
VA physician for the preparation of the 
requested opinion.  The Veteran need not 
be examined unless an examination is 
deemed necessary by the RO or the 
physician who would provide the opinion.

If an examination is deemed necessary, 
all indicated testing should be 
accomplished.  The claims folder should 
be made available to and reviewed by the 
examiner.  The examiner should discuss 
the Veteran's pertinent in-service and 
post-service medical evidence and opine 
as to whether it is at least as likely as 
not that any bilateral upper and lower 
extremity peripheral neuropathy and/or 
erectile dysfunction found to be present 
is etiologically related to or had its 
onset during service and/or is 
proximately due to or permanently 
aggravated by the Veteran's diabetes 
mellitus.  The examiner should comment 
upon the July 2007 VA examination report.  

All findings and a complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

2.  Thereafter, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and allowed an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


